 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9
10   SARAH CREBASSA,                                     Case No. 2:17-cv-02274-RFB-PAL
11                                        Plaintiff,
                                                                            ORDER
12           v.
13   A.C.L.U.,
14                                      Defendant.
15
16          Before the Court for consideration is the Report and Recommendation (ECF No. 7) of the
17   Honorable Peggy A. Leen, United States Magistrate Judge, entered October 17, 2018.
18          A district court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
20   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
21   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
22   required to “make a de novo determination of those portions of the report or specified proposed
23   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
24   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
25   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
26   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
27   by October 31, 2018. No objections have been filed. The Court has reviewed the record in this
28   case and concurs with the Magistrate Judge’s recommendations.
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 7) is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED Plaintiff Sarah Crebassa’s Complaint (ECF No. 6) is
 4   DISMISSED without prejudice.
 5          IT IS FURTHER ORDERED that the Clerk of the Court be instructed to close the case
 6   and enter judgment accordingly.
 7          The Clerk of Court is directed to serve a copy of this Order upon Plaintiff.
 8
            DATED: November 29, 2018.
 9
                                                                 _____________________________
10                                                               RICHARD F. BOULWARE, II
                                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
